DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-20 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2020-125740 filed on 07/22/2020 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 07/07/2021 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 07/07/2021 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 103
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 1, 9, 11-12, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki, US Pub 2006/0008148 in view of Fujiwara, US Pub 2002/0012462.
            As to claim 1[independent], Mochizuki teaches an information processing apparatus comprising circuitry configured to: 
             recognize a character in an original image by character recognition, to generate a font [figs. 4, 6-8; 0013, 0035, 0044, 0047-0049, 0053-0060  Mochizuki teaches that the character is recognize in the image data by the character recognition to generate a font or character corresponding to the first process (see fig. 4)]; 
            calculate a certainty factor of the character recognition [figs. 4, 6-8; 0013, 0035-0036, 0040-0041, 0044, 0047-0049, 0053-0060  Mochizuki teaches that the character is recognize in the image data by the character recognition to generate a font or character (see fig. 4) by calculating the certainty factors];
            determine a color of the font based on the certainty factor by a first processing method [fig. 4; 0033, 0035-0036  Mochizuki teaches that the color of the font or character is determined based on the calculated certainty factor corresponding to the first process]; 
            Mochizuki doesn’t teach determine a replacement color by a second processing method based on the certainty factor, the replacement color being a color to which a color of a character pixel is replaced, the character pixel being a pixel of the recognized character; and 
            convert the original image into an editable electronic document, the electronic document including the font and an image in which the character pixel has the replacement color. 
             Fujiwara teaches determine a replacement color by a second processing method based on the certainty factor, the replacement color being a color to which a color of a character pixel is replaced [figs. 4, 6; 0024-0025-0043  Fujiwara teaches that the character pixel as shown in fig. 6 is a target pixel on which color determination process has been performed, and determined that the color changed is occurred, and replaced/changed the color of that character pixel], the character pixel being a pixel of the recognized character [fig. 6; 0025, 0027, 0029-0030  Fujiwara teaches that the character pixel as shown in fig. 6 is a target pixel on which color determination process has been performed]; and 
            convert the original image into an editable electronic document, the electronic document including the font and an image in which the character pixel has the replacement color [figs. 4, 6; 0024-0025-0043  Fujiwara teaches that the character pixel as shown in fig. 6 is a target pixel on which color determination process has been performed, and determined that the color changed is occurred, and replaced/changed the color of that character pixel. Then the bitmapping on the digital images performed and the characters are output as the bitmap character, and finally the recognized character codes, bitmap image data and bitmap character data are arranged on the page using a designated output file format].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fujiwara teaching to convert the image into the editable digital document, having the edited font and the character pixel has the replacement/changed color to modify Mochizuki’s teaching to obtain image data that includes the character images, and extracts the character images from the image data to check whether a color change exists in the extracted images based on the extracted image data, and generates character code data based on the image data for the images as to which there is no color change. The suggestion/motivation for doing so would have been benefitted to the user to avoid erroneously regarded as characters, and as a result the recognition rate decreases significantly, where characters and a drawing or a photo are close together, part of the drawing or photo may be regarded as characters.
             As to claim 9 [dependent from claim 1], Mochizuki teaches wherein the first processing method and the second processing method are independent from each other [figs. 4, 6-8; 0008, 0013, 0035-0036, 0040-0041, 0044, 0047-0049, 0053-0060, 0065  Mochizuki teaches that the color of the font or character is determined based on the calculated certainty factor corresponding to the first process and the changes in color of the font or character is determined corresponding to the second process are different processes].              As to claim 9 [dependent from claim 1], Mochizuki teaches wherein the circuitry is configured to: receive an input operation; and set the first processing method and the second processing method in accordance with the input operation.               As to claim 11 [dependent from claim 1], Fujiwara teaches wherein the circuitry is configured to superimpose, on the original image the character pixel having the replacement color determined by the second processing method and the font having the color determined by the first processing method, to generate the electronic document [figs. 4, 6; 0024-0025-0043  Fujiwara teaches that the character pixel as shown in fig. 6 is a target pixel on which color determination process has been performed, and determined that the color changed is occurred, and replaced/changed the color of that character pixel. Then the bitmapping on the digital images performed and the characters are output as the bitmap character, and finally the recognized character codes, bitmap image data and bitmap character data are arranged on the page using a designated output file format].              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fujiwara teaching to convert the image into the editable digital document, having the edited font and the character pixel has the replacement/changed color to modify Mochizuki’s teaching to obtain image data that includes the character images, and extracts the character images from the image data to check whether a color change exists in the extracted images based on the extracted image data, and generates character code data based on the image data for the images as to which there is no color change. The suggestion/motivation for doing so would have been benefitted to the user to avoid erroneously regarded as characters, and as a result the recognition rate decreases significantly, where characters and a drawing or a photo are close together, part of the drawing or photo may be regarded as characters.
                           As to claim 12 [independent], However, the independent claim 12 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 12 would be rejected based on same rationale as applied to the independent claim 1.

             As to claim 19 [dependent from claim 12], Mochizuki teaches wherein the first processing method and the second processing method are independent from each other [figs. 4, 6-8; 0008, 0013, 0035-0036, 0040-0041, 0044, 0047-0049, 0053-0060, 0065  Mochizuki teaches that the color of the font or character is determined based on the calculated certainty factor corresponding to the first process and the changes in color of the font or character is determined corresponding to the second process are different processes].

              As to claim 20 [independent], However, the independent claim 20 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 20 would be rejected based on same rationale as applied to the independent claim 1.

Allowable Subject Matter
8.          Claims 2-7, 10, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.         The following is an examiner’s statement of reasons for allowance: 
          The dependent claim 2 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the first processing method is one of: a method based on a positive correlation between visibility of the font and the certainty factor for increasing visibility of the font as the certainty factor increases and decreasing the visibility of the font as the certainty factor decreases; and a method based on a negative correlation between the visibility of the font and the certainty factor for increasing the visibility of the font as the certainty factor decreases and decreasing the visibility of the font as the certainty factor increases”, in combination with all other limitations as claimed.
            The dependent claim 3 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the circuitry is configured to set the second processing method to one of: a method based on a positive correlation between a degree of deletion of the character pixel and the certainty factor for increasing the degree of deletion of the character pixel as the certainty factor increases and decreasing the degree of deletion of the character pixel as the certainty factor decreases; and a method based on a negative correlation between the degree of deletion and the certainty factor for increasing the degree of deletion of the character pixel as the certainty factor decreases and decreasing the degree of deletion of the character pixel as the certainty factor increases”, in combination with all other limitations as claimed.
             The dependent claim 4 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the circuitry is configured to set the first processing method to one of: a method based on a positive correlation between visibility of the font and the certainty factor for increasing visibility of the font as the certainty factor increases and decreasing the visibility of the font as the certainty factor decreases; a method based on a negative correlation between the visibility of the font and the certainty factor for increasing the visibility of the font as the certainty factor decreases and decreasing the visibility of the font as the certainty factor increases; a first complementary color method based on a complementary color of the color of the character pixel; and a second complementary color method based on a complementary color of a background color, the background color being represented by a pixel value of a pixel of the original image other than the character pixel”, in combination with all other limitations as claimed.
             The dependent claim 5 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the circuitry is configured to set the second processing method to one of: a method based on a positive correlation between a degree of deletion of the character pixel and the certainty factor for increasing a degree of deletion of the character pixel as the certainty factor increases and decreasing the degree of deletion of the character pixel as the certainty factor decreases; a method based on a negative correlation between the degree of deletion of the character pixel and the certainty factor for increasing the degree of deletion of the character pixel as the certainty factor decreases and decreasing the degree of deletion of the character pixel as the certainty factor increases; a first complementary color method based on a complementary color of the color of the character pixel; and a second complementary color method based on a complementary color of a background color represented by a pixel value of a pixel of the original image other than the character pixel”, in combination with all other limitations as claimed.
             The dependent claims 6-7 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the circuitry is configured to switch the first processing method at a particular certainty factor being a turning point between: a correlation-based method based on a correlation between visibility of the font and the certainty factor; and a complementary-color based method based on a complementary color of the color of the character pixel or a complementary color of a background color represented by a pixel value of a pixel of the original image other than the character pixel. wherein the circuitry is configured to switch the second processing method at a particular certainty factor being a turning point between: a correlation-based method based on a correlation between degree of deletion of the character pixel with the certainty factor; and a complementary-color based method based on a complementary color of the character pixel or a complementary color of a background color represented by a pixel value of a pixel of the original image other than the character pixel”, in combination with all other limitations as claimed.
             The dependent claim 8 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the circuitry is configured to switch the second processing method at a particular certainty factor being a turning point between: a correlation-based method based on a correlation between degree of deletion of the character pixel with the certainty factor; and a complementary-color based method based on a complementary color of the character pixel or a complementary color of a background color represented by a pixel value of a pixel of the original image other than the character pixel”, in combination with all other limitations as claimed.
            The dependent claim 2 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the circuitry is configured to set the second processing method to one of: a method based on a positive correlation between a degree of deletion of the character pixel and the certainty factor for increasing the degree of deletion of the character pixel as the certainty factor increases and decreasing the degree of deletion of the character pixel as the certainty factor decreases; and a method based on a negative correlation between the degree of deletion and the certainty factor for increasing the degree of deletion of the character pixel as the certainty factor decreases and decreasing the degree of deletion of the character pixel as the certainty factor increases”, in combination with all other limitations as claimed.
             The dependent claim 13 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the first processing method is one of: a method based on a positive correlation between visibility of the font and the certainty factor for increasing visibility of the font as the certainty factor increases and decreasing the visibility of the font as the certainty factor decreases; and a method based on a negative correlation between the visibility of the font and the certainty factor for increasing the visibility of the font as the certainty factor decreases and decreasing the visibility of the font as the certainty factor increases”, in combination with all other limitations as claimed.
            The dependent claim 14 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “setting the second processing method to one of: a method based on a positive correlation between a degree of deletion of the character pixel and the certainty factor for increasing the degree of deletion of the character pixel as the certainty factor increases and decreasing the degree of deletion of the character pixel as the certainty factor decreases; and a method based on a negative correlation between the degree of deletion and the certainty factor for increasing the degree of deletion of the character pixel as the certainty factor decreases and decreasing the degree of deletion of the character pixel as the certainty factor increases”, in combination with all other limitations as claimed.
             The dependent claim 15 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “setting the first processing method to one of: a method based on a positive correlation between visibility of the font and the certainty factor for increasing visibility of the font as the certainty factor increases and decreasing the visibility of the font as the certainty factor decreases; a method based on a negative correlation between the visibility of the font and the certainty factor for increasing the visibility of the font as the certainty factor decreases and decreasing the visibility of the font as the certainty factor increases; a first complementary color method based on a complementary color of the color of the character pixel; and a second complementary color method based on a complementary color of a background color, the background color being based on a pixel value of a pixel of the original image other than the character pixel”, in combination with all other limitations as claimed.
              The dependent claim 16 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “setting the second processing method to one of: a method based on a positive correlation between a degree of deletion of the character pixel and the certainty factor for increasing a degree of deletion of the character pixel as the certainty factor increases and decreasing the degree of deletion of the character pixel as the certainty factor decreases; a method based on a negative correlation between the degree of deletion of the character pixel and the certainty factor for increasing the degree of deletion of the character pixel as the certainty factor decreases and decreasing the degree of deletion of the character pixel as the certainty factor increases; a first complementary color method based on a complementary color of the color of the character pixel; and a second complementary color method based on a complementary color of a background color represented by a pixel value of a pixel of the original image other than the character pixel”, in combination with all other limitations as claimed.
             The dependent claims 17-18 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “switching, at a particular certainty factor being a turning point, the first processing method between: a correlation-based method based on a correlation between visibility of the font and the certainty factor; and a complementary-color based method based on a complementary color of the color of the character pixel or a complementary color of a background color represented by a pixel value of a pixel of the original image other than the character pixel. switching, at a particular certainty factor being a turning point, the second processing method between: a correlation-based method based on a correlation between degree of deletion of the character pixel with the certainty factor; and a complementary-color based method based on a complementary color of the character pixel or a complementary color of a background color represented by a pixel value of a pixel of the original image other than the character pixel”, in combination with all other limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674